Case 3:19-cv-00917-LAB-BGS Document 1 Filed 05/15/19 PageID.14 Page 1 of 7



 1 Mathew K. Higbee, Esq., SBN 241380
   Ryan E. Carreon, Esq. SBN 311668
 2 HIGBEE & ASSOCIATES
   1504 Brookhollow Dr., Suite 112
 3 Santa Ana, CA 92705
   (714) 617-8350
 4 (714) 597-6559 facsimile
   Email: mhigbee@higbeeassociates.com
 5 rcarreon@higbeeassociates.com
 6 Attorneys for Plaintiff,
   JOHN DURANT
 7
 8                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
     JOHN DURANT,                                       '19CV0917 LAB BGS
                                              Case No. ____________________
10
                              Plaintiff,      COMPLAINT FOR DAMAGES AND
11                                            INJUNCTIVE RELIEF
     v.
12                                            DEMAND FOR JURY TRIAL
     LAUREATE EDUCTATION INC.;
13   and DOES 1 through 10 inclusive,
14                            Defendant.
15
16
17          Plaintiff JOHN DURANT, for his Complaint against LAUREATE
18   EDUCATION INC. and DOES 1 through 10 inclusive, Defendant, alleges as
19   follows:
20                                JURISDICTION AND VENUE
21          1.     This is a civil action seeking damages and injunctive relief for
22   copyright infringement under the Copyright Act of the United States, 17 U.S.C. §
23   101 et seq.
24          2.     This Court has subject matter jurisdiction over Plaintiff’s claims for
25   copyright infringement pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1338(a).
26          3.     This Court has personal jurisdiction over Defendant because
27   Defendant has a physical presence in State of California, Defendant’s acts of
28   infringement complained of herein occurred in the State of California, and caused

          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               1
Case 3:19-cv-00917-LAB-BGS Document 1 Filed 05/15/19 PageID.15 Page 2 of 7



 1   injury to Plaintiff in his intellectual property within the State of California.
 2           4.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant
 3   resides in this judicial district and a substantial part of the events giving rise to
 4   Plaintiff’s claim occurred in this judicial district. Alternatively, venue is also
 5   proper pursuant to 28 U.S.C. § 1400(b) because Defendant committed the acts of
 6   infringement, and has a regular and established places of business in this judicial
 7   district.
 8                                         PARTIES
 9           5.    Plaintiff John Durant (“Plaintiff” or “Durant”) is a highly acclaimed
10   professional photographer based in San Diego, California.
11           6.    Defendant Laureate Education Inc. (“Defendant”) is a Delaware
12   corporation with a principal place of business in Baltimore, Maryland. Defendant
13   owns and operates the NewSchool of Architecture & Design located in San Diego,
14   California.
15           7.    Plaintiff is unaware of the true names and capacities of the
16   Defendants sued herein as DOES 1 through 10, inclusive, and for that reason, sues
17   such Defendants under such fictitious names. Plaintiff is informed and believes
18   and on that basis alleges that such fictitiously named Defendants are responsible in
19   some manner for the occurrences herein alleged, and that Plaintiff’s damages as
20   herein alleged were proximately caused by the conduct of said Defendants.
21   Plaintiff will seek to amend the complaint when names and capacities of such
22   fictitiously named Defendants are ascertained. As alleged herein, “Defendant”
23   shall mean all named Defendants and all fictitiously named Defendants.
24           8.    For the purposes of this Complaint for Damages, unless otherwise
25   indicated, “Defendant” includes all agents, employees, officers, members,
26   directors, heirs, successors, assigns, principals, trustees, sureties, subrogates,
27   representatives and insurers of Defendant(s) named in this caption.
28   ///

           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                 2
Case 3:19-cv-00917-LAB-BGS Document 1 Filed 05/15/19 PageID.16 Page 3 of 7



 1                               FACTUAL ALLEGATIONS
 2         9.      Plaintiff John Durant is an accomplished photographer whose
 3   editorial photos have been used by the world’s biggest news outlets.           His
 4   advertising and commercial photography is used by businesses worldwide. His
 5   images typically license for $5,000 to $15,000 a year.
 6         10.     Durant is the sole author and exclusive rights holder to a photograph
 7   of the Hotel Indigo (“the Image”) located in downtown San Diego. A true and
 8   correct copy of the original Image is attached hereto as Exhibit A.
 9         11.     Durant registered the Image with the United States Copyright Office
10   on March 30, 2012 under registration number VAu 1-098-158.
11         12.     Defendant is one of the largest for-profit education companies in the
12   world operating various college campuses across the globe.
13         13.     One of the campuses owned and operated by Defendant is the
14   NewSchool of Architecture & Design located at 1249 F Street, San Diego,
15   California.
16         14.     As part of its operation of NewSchool, Defendant owns and operates
17   the web domain www.newschoolarch.edu (“Defendant’s Website”), which it uses
18   to recruit potential students.
19         15.     On or about December 19, 2017, Durant discovered that a slightly
20   cropped version of his Image was being used on Defendant’s Website.
21         16.     Attached hereto as Exhibit B is a true and correct copy of the
22   infringing use of the Image on Defendant’s Website.
23         17.     Durant never authorized Defendant to use the Image on Defendant’s
24   Website, nor did Durant have record of Defendant ever purchasing a license to use
25   the Image.
26         18.     Durant is informed and believes that Defendant knew that it did not
27   have permission to use the Image on Defendant’s Website and willfully infringed
28   Durant’s Image.

         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               3
Case 3:19-cv-00917-LAB-BGS Document 1 Filed 05/15/19 PageID.17 Page 4 of 7



 1           19.     After discovering the infringing use of his Image on Defendant’s
 2   Website, Plaintiff’s counsel reached out to Defendant to resolve the matter.
 3           20.     Defendant’s counsel claimed that the photograph on Defendant’s
 4   Website was not Durant’s Image.
 5           21.     When comparing the two photographs, Durant could tell that it was
 6   his Image because the various lighting elements and placement of the subject
 7   matter that were identical with the cropped version that appeared on Defendant’s
 8   Website:
 9                 Original Image                         Infringing Use
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24           22.     After corresponding with Defendant’s counsel numerous times,
25   Defendant’s counsel refused to acknowledge that it was in fact Durant’s Image on
26   Defendant’s Website, and refused to resolve the matter.
27   ///
28   ///

           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                               4
Case 3:19-cv-00917-LAB-BGS Document 1 Filed 05/15/19 PageID.18 Page 5 of 7



 1                             FIRST CAUSE OF ACTION
                              COPYRIGHT INFRINGEMENT
 2                                17 U.S.C. § 101 et seq.
 3         23.    Plaintiff incorporates by reference all of the above paragraphs of this

 4   Complaint as though fully stated herein.

 5         24.    Plaintiff did not consent to, authorize, permit, or allow in any manner

 6   the said use of Plaintiff’s unique and original Image on Defendant’s Website.

 7         25.    Plaintiff is informed and believes and thereon alleges that Defendant

 8   willfully infringed upon Plaintiff’s copyrighted works in violation of Title 17 of

 9   the U.S. Code, in that it published, communicated, benefited through, posted,

10   distributed, publicized, and otherwise held out to the public for commercial

11   benefit, the original and unique work of the Plaintiff’s consent or authority, and

12   acquired monetary gain and market benefit as a result.

13         26.    Specifically, Plaintiff is informed and believes that Defendant has the

14   right and ability to supervise and control the content that gets posted on

15   Defendant’s Website, and that Defendant derives a financial benefit from

16   Defendant’s Website because Defendant advertises its for profit educational

17   services using Defendant’s Website and encourages prospective customers to

18   enroll at its university and pay tuition to Defendant.

19         27.    Additionally, Plaintiff is informed and believes that Defendant or an

20   authorized agent of Defendant uploaded an unauthorized copy of Plaintiff’s Image

21   to Defendant’s Website so that it could be publically displayed.

22         28.    As a result of Defendant’s violations of Title 17 of the U.S. Code,

23   Plaintiff is entitled to actual damages and profits pursuant to 17 U.S.C. §504(b), or

24   statutory damages in an amount up to $150,000.00 for each infringement pursuant

25   to 17 U.S.C. § 504(c).

26         29.    As a result of the Defendant’s violations of Title 17 of the U.S. Code,

27   the court in its discretion may allow the recovery of full costs as well as reasonable

28   attorney’s fees and costs from Defendant pursuant to 17 U.S.C § 505.


         COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                5
Case 3:19-cv-00917-LAB-BGS Document 1 Filed 05/15/19 PageID.19 Page 6 of 7



 1         30.      Plaintiff is also entitled to injunctive relief to prevent or restrain
 2   infringement of his copyright pursuant to 17 U.S.C. § 502.
 3                                  PRAYER FOR RELIEF
 4         WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
 5               • For a finding that Defendant infringed Plaintiff’s copyright interest in
 6                  the Image by copying and displaying it on Defendant’s Website
 7                  without a license or consent;
 8               • For an award of actual damages and disgorgement of all of
 9                  Defendant’s profits attributable to the infringement as provided by 17
10                  U.S.C. § 504 in an amount to be proven or, in the alternative, at
11                  Plaintiff’s election, an award for statutory damages against Defendant
12                  in an amount up to $150,000.00 for each infringement pursuant to 17
13                  U.S.C. § 504(c), whichever is larger;
14               • For an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from
15                  any infringing use of any of Plaintiff’s works;
16               • For costs of litigation and reasonable attorney’s fees against
17                  Defendant pursuant to 17 U.S.C. § 505;
18               • For pre judgment interest as permitted by law; and
19               • For any other relief the Court deems just and proper.
20
21         Dated: May 15, 2019                              Respectfully submitted,
22
                                                            /s/ Mathew K. Higbee
23                                                          Mathew K. Higbee, Esq.
24                                                          Cal. Bar No. 241380
                                                            HIGBEE & ASSOCIATES
25                                                          1504 Brookhollow Dr., Ste 112
26                                                          Santa Ana, CA 92705-5418
                                                            (714) 617-8336
27                                                          (714) 597-6559 facsimile
28                                                          Counsel for Plaintiff


        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                    6
Case 3:19-cv-00917-LAB-BGS Document 1 Filed 05/15/19 PageID.20 Page 7 of 7



 1                          DEMAND FOR BENCH TRIAL

 2        Plaintiff, John Durant, hereby demands a bench trial in the above matter.
 3
 4
 5        Dated: May 15, 2019                           Respectfully submitted,

 6                                                      /s/ Mathew K. Higbee
 7                                                      Mathew K. Higbee, Esq.
                                                        Cal. Bar No. 241380
 8                                                      HIGBEE & ASSOCIATES
 9                                                      1504 Brookhollow Dr., Ste 112
                                                        Santa Ana, CA 92705-5418
10                                                      (714) 617-8336
11                                                      (714) 597-6559 facsimile
                                                        Counsel for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                              7
